Case: 16-17251       Date Filed: 02/02/2018      Page: 1 of 15


                                                                     [DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 16-17251
                              ________________________

                      D.C. Docket No. 3:15-cv-00632-BJD-MCR

BILL NANJI VIRA,

                                                        Plaintiff - Appellant,

versus

CROWLEY LINER SERVICES, INC.,
a foreign profit corporation,
CROWLEY MARITIME CORPORATION,
a foreign profit corporation,

                                                 Defendants - Appellees.
                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                    (February 2, 2018)

Before: WILLIAM PRYOR, JILL PRYOR and CLEVENGER,* Circuit Judges.

CLEVENGER, Circuit Judge:

_________________
*Honorable Raymond C. Clevenger III, United States Circuit Judge for the Federal Circuit,
sitting by designation.
                    Case: 16-17251        Date Filed: 02/02/2018   Page: 2 of 15




          Bill Vira appeals the order of the U.S. District Court for the Middle District

of Florida granting summary judgment on his age discrimination claim in violation

of the Age Discrimination in Employment Act (“ADEA”) 1 and Florida Civil

Rights Act (“FCRA”), 2 and retaliation and interference claims in violation of the

Family and Medical Leave Act (“FMLA”) 3 in favor of defendants, Crowley Liner

Services, Inc. and Crowley Maritime Corporation. The issue on appeal is whether

the district court erred by concluding defendants provided a sufficient legitimate

and nondiscriminatory reason for laying off Mr. Vira, and whether any genuine

issues of material fact remain. The district court did not err, and Mr. Vira’s

arguments on appeal do not show a genuine issue of material fact. Therefore, we

affirm the district court’s grant of summary judgment.

                                     I.      BACKGROUND

          Crowley Maritime Corporation is a marine solutions, logistics, and

transportation company, which, through its subsidiary Crowley Liner Services

(herein “Crowley”), operates barges out of Jacksonville, Florida and throughout

the Caribbean. Bill Vira was an employee of Crowley for just over 12 years, until

he was laid off in December 2014. Throughout most of his employment, Mr. Vira

1
    29 U.S.C. §§ 621-34.
2
    Ch. 760, pt. I, Fla. Stat.
3
    29 U.S.C. §§ 2601-54.

                                                   2
                    Case: 16-17251         Date Filed: 02/02/2018       Page: 3 of 15


worked as a maintenance supervisor on the night shift, and generally received

positive feedback.

          In January 2014, he became the day-shift maintenance supervisor of

Crowley’s reefer4 department. Crowley interviewed another individual, Ezra Clark,

to take over Mr. Vira’s prior night shift position, but instead hired him for another

management position. Mr. Clark and Mr. Vira each reported to Tracy Odom, one

of Crowley’s Directors, who in turn reported to Maureen Cunningham.

          One of Mr. Vira’s job responsibilities as a day-shift supervisor was

maintenance of barge power packs. In early August 2014, Mr. Vira called Mr.

Odom to inform him of a double power pack failure on a barge, and that he could

not travel to the barge to fix the problem because of his fear of water. Mr. Odom

went to the barge himself, and reported the incident to Ms. Cunningham. Two

weeks later, Mr. Odom transferred responsibility of the power packs to Mr. Clark.

          Later that month, Mr. Vira began experiencing heart problems, and took

leave from Crowley, as authorized by the Family and Medical Leave Act. Before

returning to work in September, Mr. Vira contacted Crowley’s third-party

administrator requesting additional FMLA leave through October 26, 2014. When

he returned to work on September 19, 2014, he told Mr. Odom he would need




4
    Reefers are refrigerated container units that may be transported.

                                                        3
              Case: 16-17251     Date Filed: 02/02/2018   Page: 4 of 15


additional time off for therapy, to which Mr. Odom replied “[t]hat’s fine. . . that

was okay.”

      On September 30, 2014, Crowley announced a company-wide layoff in

order to improve financial performance. The following day, Mr. Vira was informed

that he was one of approximately one-hundred employees to be laid off. Ms.

Cunningham had met with Mr. Odom prior to the announcement to explain why

Mr. Vira was chosen, and that Mr. Clark would take over Mr. Vira’s job

responsibilities. According to Mr. Odom’s deposition testimony, Ms. Cunningham

stated she saw an upswing in Mr. Clark’s performance, was impressed by his cost-

saving initiatives, wanted a manager in charge of the reefer yard, and having Mr.

Clark take over Mr. Vira’s responsibilities would cut costs. There is no evidence

the two discussed Mr. Vira’s medical condition. Ms. Cunningham has since

deceased, and was unavailable to testify.

      Despite being laid off, Mr. Vira continued working until December 17, 2014

in order to receive a work-completion bonus, and used accrued time off until the

end of the year. When Mr. Vira left, Mr. Clark assumed Mr. Vira’s job

responsibilities. Mr. Vira was 64 at the time, and Mr. Clark was under 40. Mr.

Clark had never taken FMLA leave, and although he had less experience, his salary

was higher.




                                            4
               Case: 16-17251     Date Filed: 02/02/2018   Page: 5 of 15


        After being laid off, Mr. Vira filed suit against Crowley, alleging race and

national origin discrimination, age discrimination, disability discrimination, and

FMLA retaliation and interference. Crowley moved for summary judgment on all

of Mr. Vira’s claims, and the district court entered an Order Granting Summary

Judgment on all counts. He appeals only the portions of the order related to his age

discrimination, FMLA retaliation and FMLA interference claims.

        In its order, the district court examined the age discrimination and FMLA

retaliation claims under the McDonnell Douglas 5 burden-shifting framework, and

found that Mr. Vira proved a prima facie case for each claim. However, the district

court found Crowley rebutted the inference of discrimination and retaliation by

providing a legitimate and non-discriminatory reason for his termination – to

reduce costs and increase profitability. The district court then granted summary

judgment because Mr. Vira failed to provide any comparative evidence that the

legitimate reasons given were pretext for discrimination and retaliation. The

district court also found that Mr. Vira failed to show causation for his FMLA

interference claim, and granted summary judgment accordingly.

                          II.   STANDARD OF REVIEW

        Grants of summary judgment are reviewed de novo, viewing all facts and

reasonable inferences in the light most favorable to the nonmoving party. Allison v.

5
    McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

                                           5
              Case: 16-17251     Date Filed: 02/02/2018   Page: 6 of 15


McGhan Med. Corp., 184 F.3d 1300, 1306 (11th Cir. 1999). A grant of summary

judgment is appropriate “if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.”

Fed.R.Civ.P. 56(a). “If the record presents factual issues, the court must not decide

them; it must deny the motion and proceed to trial.” Clemons v. Dougherty Cty.,

Ga., 684 F.2d 1365, 1369 (11th Cir. 1982). Admissions of evidence by the district

court are reviewed under the abuse of discretion standard. United States v. Reid, 69

F.3d 1109, 1114 (11th Cir. 1995).

                                III.   DISCUSSION

A.    The District Court Properly Granted Summary Judgment for the Age
      Discrimination and FMLA Retaliation Claims.

      This circuit applies the McDonnell Douglas burden-shifting framework to

claims of age discrimination and FMLA retaliation. See Kragor v. Takeda Pharm.

Am., Inc., 702 F.3d 1304, 1308 (11th Cir. 2012) (age discrimination); Hurlbert v.

St. Mary’s Health Care Sys., Inc., 439 F.3d 1286, 1297 (11th Cir. 2006) (FMLA

retaliation). Under the McDonnell Douglas framework, the plaintiff must first offer

evidence sufficient to establish a prima facie case of discrimination and/or

retaliation. Kragor, 702 F.3d at 1308. Once a prima facie case is made, the burden

shifts to the defendant to articulate a legitimate, nondiscriminatory reason for the

adverse employment action. Id. If the employer meets its burden, the plaintiff must



                                          6
                 Case: 16-17251          Date Filed: 02/02/2018          Page: 7 of 15


then show that the employer’s stated reason is pretext for discrimination and/or

retaliation. Id.

        We begin by examining the prima facie cases of age discrimination and

FMLA retaliation. To establish a prima facie case of age discrimination, a plaintiff

must show: (1) that he or she was a member of a protected group of persons

between the ages of forty and seventy; (2) that he or she was subject to an adverse

employment action; (3) that a substantially younger person filled the position from

which he or she was discharged; and (4) that he was qualified to do the job that he

or she was discharged from. Id. The district court properly concluded that

Appellant established a prima facie case because he was (1) 64 years old; (2) at the

time he was laid off; (3) where he was replaced by another employee under the age

of 40; (4) despite the fact that he was qualified for his job. 6

        The district court also properly found a prima facie case of FMLA

retaliation. To succeed on a retaliation claim, the plaintiff “must show that his

employer intentionally discriminated against him for exercising an FMLA right.”

Martin v. Brevard Cty. Pub. Sch., 543 F.3d 1261, 1267 (11th Cir. 2008) (emphasis

omitted). Without direct evidence of retaliatory intent, “an employee claiming

FMLA retaliation must show that (1) he engaged in a statutorily protected activity,

(2) he suffered an adverse employment decision, and (3) the decision was causally
6
 Crowley argued for the first time on appeal that Mr. Vira was unqualified for his job, but the district
court was explicit: “Defendant does not dispute that Plaintiff was qualified for his supervisor position.”

                                                     7
              Case: 16-17251     Date Filed: 02/02/2018    Page: 8 of 15


related to the protected activity.” Id. at 1268. Neither party disputes the first two

prongs, or the facts underlying the third prong. The only dispute remaining is

whether those facts constitute a sufficient causal link between Mr. Vira taking

FMLA leave and his termination.

      To prove the decision was causally related to the protected activity at the

prima facie stage, the plaintiff may rely on a close temporal proximity between the

two events. Hurlbert, 439 F.3d at 1298. While a few days is sufficient for a causal

connection, id., a few months is not. Brisk v. Shoreline Found., Inc., 654 F. App'x

415, 416 (11th Cir. 2016) (citing Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268,

273 (2001)). Appellant claims that no more than 8 days after he returned from

FMLA leave, Crowley decided to fire him. He was informed of that decision 13

days after he returned from FMLA leave. Whether 8 or 13 days, the timing

between the two events suggests a causal relationship sufficient to establish a

prima facie case of FMLA retaliation.

      Upon establishing a prima facie case of discrimination and retaliation, the

burden of production shifts to the defendant to provide a legitimate and

nondiscriminatory reason for the adverse employment action. Kragor, 702 F.3d at

1308; Sims v. MVM, Inc., 704 F.3d 1327, 1333 (11th Cir. 2013). Crowley provided

its layoff – otherwise known as a reduction-in-force (herein “RIF”) – plus Ms.

Cunningham’s statements explaining why Mr. Vira was included in the layoff as


                                           8
              Case: 16-17251     Date Filed: 02/02/2018   Page: 9 of 15


its legitimate and nondiscriminatory reason. Appellant argues that Ms.

Cunningham’s statements are inadmissible hearsay, however, and the only

admissible evidence Crowley has is its RIF. Appellant believes that a gap exists in

the case law, that this Court has suggested defendants cannot rely solely on the

economic benefits of a RIF, such as reduced costs to increase profitability, without

a particular reason for including the plaintiff in the RIF, and that we should now

explicitly require defendants to provide such a “plus factor” in addition to the

generalized benefits of a RIF.

      It is true that this Court has looked for “plus factors” in combination with a

RIF to determine whether a particular decision to terminate an employee was

nondiscriminatory or nonretaliatory. See Tidwell v. Carter Prods., 135 F.3d 1422,

1426 (11th Cir. 1998) (stating that offering a RIF as a legitimate,

nondiscriminatory reason “eliminat[es] the presumption of discrimination,” while

noting other evidence presented at trial showed the RIF was nondiscriminatory);

see also Padilla v. N. Broward Hosp. Dist., 270 F. App’x. 966, 971-72 (11th Cir.

2008) (finding a RIF plus legitimate, subjective considerations of the

decisionmaker constituted a nondiscriminatory reason); Tran v. Boeing Co., 190 F.

App’x 929, 933 (11th Cir. 2006) (per curiam) (finding that a RIF plus

individualized evaluations that suggested plaintiff was the “least able to perform

the work that would remain after the RIF” constituted a legitimate and


                                          9
              Case: 16-17251     Date Filed: 02/02/2018    Page: 10 of 15


nondiscriminatory reason); Earley v. Champion Int’l Corp., 907 F.2d 1077, 1084

n.5 (11th Cir. 1990) (finding a RIF plus evidence of an employee’s poor

performance constituted a nondiscriminatory reason). But we do not need to reach

whether a RIF alone is sufficient for a defendant to meet its burden, because

defendants here provided a “plus factor” – Ms. Cunningham’s statements

explaining why Mr. Vira was included in the RIF.

      Ms. Cunningham’s statements are properly in the record in this case,

because those statements are not hearsay, or fall within a hearsay exception.

Hearsay is an out-of-court statement offered to prove the truth of the matter

asserted. Macuba v. Deboer, 193 F.3d 1316, 1322 n. 11 (11th Cir. 1999). “The

general rule is that inadmissible hearsay cannot be considered on a motion for

summary judgment.” Id. at 1322 (footnote and citation omitted). Some of Ms.

Cunningham’s statements – that she believed Mr. Clark was more dynamic and

cost-saving – are not hearsay, because they are not being offered to prove the truth

of those assertions. The remaining statements – that she claimed Mr. Vira’s layoff

was a “financial” decision and that she preferred a manager in that position – are

hearsay, but fall within an exception.

      A statement that would otherwise be hearsay may nonetheless be admitted if

it is “[a] statement of the declarant’s then-existing state of mind. . . .” Fed. R. Evid.

803(3). Ms. Cunningham’s statements that she chose to lay off Mr. Vira for


                                           10
             Case: 16-17251     Date Filed: 02/02/2018    Page: 11 of 15


“financial” and staffing reasons are just that – statements regarding her state of

mind when she selected Mr. Vira for the layoff. Appellant argues “then-existing”

requires the statements to be made the moment Ms. Cunningham first decided to

lay off Mr. Vira, rather than several days later in a conversation with Mr. Odom.

However, a declarant may hold a state of mind over a period of time. A

declarant’s statement about his or her continuous state of mind is not hearsay, but a

declarant’s statement of a past memory or belief offered to prove the fact

remembered or believed is hearsay. See e.g. United States v. Cardascia, 951 F.2d

474, 488 (2d Cir. 1991) (noting that an individual may hold a continuous state of

mind that falls within the hearsay exception, while a statement of a past memory or

belief must be excluded as hearsay); see also United States v. Veltmann, 6 F.3d

1483, 1494 (11th Cir. 1993) (admitting prior suicidal statements of a victim to

show her state of mind, even though they were made several months before her

suicide). Ms. Cunningham statements to Mr. Odom occurred after Appellant

alleges she decided to lay off Mr. Vira, but before the layoffs were announced.

Without any evidence indicating she changed her mind, she maintained a

continuous state of mind for the purposes of hearsay at least until Mr. Vira was

notified. Thus, the district court was not required to exclude those statements,

which explain why Mr. Vira was chosen to be laid off in the RIF.




                                          11
               Case: 16-17251        Date Filed: 02/02/2018       Page: 12 of 15


       Once a defendant provides a legitimate and nondiscriminatory reason for the

adverse employment action, the burden falls back to the plaintiff to prove those

reasons were pretext for discrimination and/or retaliation. Kragor, 702 F.3d at

1308. In order to show pretext, the plaintiff must show both that the employer’s

explanation was false, and that discrimination was the real reason for his

decision. Brooks v. Cty. Comm’n of Jefferson Cty., Ala., 446 F.3d 1160, 1163 (11th

Cir. 2006). The district court found that Mr. Vira could not show pretext because

he did not provide any comparator evidence, 7 and Appellant does not challenge

this finding on appeal. Instead, Appellant offers several arguments to support his

claim of pretext: (1) that Crowley deviated from its standard procedures by not

documenting its reasons for including him in the RIF; (2) that he was not fired for

financial reasons because his replacement had a higher salary; (3) that Mr. Odom

provided shifting reasons for firing Mr. Vira – first claiming it was financial, then

suggesting Ms. Cunningham wanted a manager in his position; and (4) that Mr.

Vira had a record of good performance. However, none of these arguments involve

a genuine issue of material fact, and none establish that Crowley’s legitimate and

nondiscriminatory reasons in fact are pretext for discrimination or retaliation.



7
  A plaintiff may show pretext many ways, including showing that a similarly situated individual
was treated differently than the plaintiff under similar circumstances. See Rioux v. City of
Atlanta, Ga., 520 F.3d 1269, 1277 (11th Cir. 2008) (discussing the use of comparator evidence in
the pretext analysis); Sparks v. Pilot Freight Carriers, Inc., 830 F.2d 1554, 1563 n. 20 (11th Cir.
1987) (noting that comparator evidence may be used to show pretext).
                                                12
             Case: 16-17251     Date Filed: 02/02/2018   Page: 13 of 15


      Appellant cites the fact that Crowley did not record the reason for including

Mr. Vira in the layoff, which is inconsistent with corporate policy, as evidence of

pretext. The written corporate policy, however, requires only “[a] record of

employees on layoff [be] maintained by the Human Resources Department,” and

does not require recording particularized reasons for each individual to be laid off.

The speculative deposition testimony of the company’s regional human resources

manager – believing managers would record the reasons why they would select

someone for layoff – does not create a genuine issue of material fact as to whether

Crowley acted inconsistently with its policy, because Crowley acted in accordance

with its written policy.

      Appellant’s argument that Ms. Cunningham’s decision cannot be financial

because Mr. Clark earned more money than Mr. Vira also does not indicate

pretext. Mr. Clark was already an employee of Crowley at the time of the layoffs,

and the layoff resulted in Crowley paying one salary, instead of two.

      The fact that Mr. Odom provided two different reasons for Mr. Vira’s layoff

– that it was financial, and that Ms. Cunningham wanted a manager in that position

– does not show pretext, either. Contrary to Appellant’s assertions, the two reasons

do not contradict one another, but rather support each other. See Tidwell, 135 F.3d

at 1428 (stating that when an employer provides additional, previously undisclosed




                                         13
             Case: 16-17251     Date Filed: 02/02/2018   Page: 14 of 15


reasons, such as performance issues, for laying off an employee, that does not

prove pretext).

      Finally, the fact that Mr. Vira was laid off despite receiving numerous

positive performance reviews, alone does not constitute pretext. Cost generally

motivates layoffs, exposing even well-regarded employees to the risk of being laid

off. Without any evidence supporting pretext, the district court properly granted

summary judgment on Mr. Vira’s age discrimination and FMLA retaliation claims

in favor of Crowley.

B.    The District Court Properly Granted Summary Judgment for the FMLA
      Interference Claim.

      To establish a claim of FMLA interference, “an employee need only

demonstrate by a preponderance of the evidence that he was entitled to the benefit

denied.” Strickland v. Water Works & Sewer Bd. of Birmingham, 239 F.3d 1199,

1206–07 (11th Cir. 2001). The employer’s intent or motives are irrelevant to the

analysis, id. at 1208, but the plaintiff’s request must have been the proximate cause

of the termination. Schaaf v. Smithkline Beecham Corp., 602 F.3d 1236, 1242

(11th Cir. 2010). A district court may grant summary judgment against a FMLA

interference claim if it is undisputed that the employer would have terminated the

employee regardless. See Krutzig v. Pulte Home Corp., 602 F.3d 1231, 1236 (11th

Cir. 2010) (“[A]n employee can be dismissed, preventing her from exercising her

right to commence FMLA leave, without hereby violating the FMLA, if the
                                         14
             Case: 16-17251     Date Filed: 02/02/2018   Page: 15 of 15


employee would have been dismissed regardless of any request for FMLA leave.”).

Here, the district court found that Mr. Vira failed to provide any evidence that his

FMLA request was the proximate cause of his termination, and that the record

evidence demonstrates his layoff was financially-motivated and unrelated to his

use of FMLA leave. In response, Appellant offers only the temporal relationship

between the FMLA leave and his termination as evidence of causation, but this

does not raise a genuine issue of material fact. Therefore, summary judgment was

proper.

                                IV. CONCLUSION

      We AFFIRM the district court’s order of summary judgment.




                                         15